639 N.W.2d 612 (2002)
Richard SOVELL, Respondent,
v.
Swift-ECKRICH, INC., Self-Insured/Gallagher Bassett Services, Relators, and
Blue Cross/Blue Shield of Minnesota, Intervenor.
No. C9-01-2098.
Supreme Court of Minnesota.
February 19, 2002.
Linda Schoep, Schoep & McCashin, Chtd., Alexandria, for Respondent.
James R. Waldhauser, David Matthew Bialke, Cousineau, McGuire & Anderson, Chartered, Minneapolis, for Relators.
Blue Cross/Blue Shield of Minnesota, St. Paul, for Intervenor.
Considered and decided by the court en banc.

O R D E R
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed November 6, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
/s/ Kathleen A. Blatz
Chief Justice.